Broyles, C. J.
1. The indictment was not subject to any ground of the demurrer.
2. Neither excerpt from the charge of the court, complained of in the amendment to the motion for a new trial, was error.
3. The indictment alleged that the accused embezzled a certain amount of money belonging to the “ Atlanta Mutual Insurance Company, a corporation.” The name “ Atlanta Mutual Insurance Company ” imports a corporation, and the allegation that the company was a corporation was surplusage, and it was not necessary for the State to prove it. Crawford v. State, 68 Ga. 822, and authorities cited; Moore v. State, 27 Ga. App. 781 (2) (110 S. E. 55).
4. The verdict was amply authorized, if not demanded, by the evidence, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


Lulce and Bloodworth, J.J., concur.

Mozley & Gann, H. B. Moss, for plaintiff in error.